Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed on Oct. 20, 2021 with respect to claims 11 and 13 – 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specification
The disclosure is objected to because of the following informalities:

Terms found, “or the like” (paragraph 0024), “and so on” (paragraph 0026), “may be applied to this” (paragraph 0114), are some of the examples only. Please clarify what an applicants are trying to convey. The applicants are hereby requested to go through whole specification and clear the language.

Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11 and 13 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over Akoum US PGPub 2019/0053293 A1 Feb. 14, 2019 and in view of 
Davydov US PGPub: US 2019/0058519 A1 Feb. 21, 2019.

 	Regarding claim 11, Akoum discloses, 

a terminal (UE 102 – Figs. 1/102, 4/400, 5/500, 11) comprising: 

a transmitter (the communication component 402 – Figs. 4/402, 5/402, paragraph 0056) that transmits a beam failure recovery request (beam failure recovery can run on a plurality of beams and the UE can perform the beam failure recovery process on each of the beams. At 604, the UE identifies some alternative BPLs - including transmitter Tx and receiver Rx beams - that the UE can use to communicate with the network. At 606, the UE transmits uplink signaling to indicate the beam failure as well as the alternative beams – paragraph 0066) via a physical random access channel PRACH (The beam failure recovery component 502 can further direct the communication component 402 to initiate and perform the RRC connection re-establishment procedure - particular the RACH procedure in some implementations – paragraph 0068); 

a receiver (communication component 402 – Figs. 4/402, 5/402, paragraph 0068) that receives a response signal to the beam failure recovery request (the UE switches the PDCCH receiver beam according to the alternative beams to monitor the PDCCH for confirmation – paragraph 0067. Based on the indicated Radio Link Failure RLF reason, and the associated usage scenario/traffic type and/or CORESET group the network node response is configured – paragraph 0070. The network node 104 provides the UE downlink control information via the PDCCH to convey scheduling decisions and various other types of control information - e.g., information regarding the CORESET groups to be employed by the UE – paragraph 0039); and 

a processor (link quality monitoring component 406 – Figs. 4/406, 5/406, paragraph 0061) that controls to monitor a physical downlink control channel PDCCH (the link quality monitoring component 406 can be configured to monitor the quality of a radio link established between the UE 400 and the network node 104 based on downlink transmissions received from the network device. In this regard, the link quality monitoring component 406 can be configured to determine link quality measurements - e.g., BLER values, based on at least some of the downlink transmissions and a hypothetical/reference PDCCH transmission – paragraph 0061) associated with a control resource set CORESET (a UE attempts to blindly decode downlink control information. A UE can employ one or more control channel resource sets CORESETs – paragraph 0020),

but, does not disclose, the terminal wherein the monitored physical downlink control channel associated with the control resource set is used for the response signal, in a period between transmission of the beam failure recovery request and reception of the response signal and
wherein the processor controls to not monitor a PDCCH other than the PDCCH corresponding to the CORESET, in the period.

Davydov teaches, beam failure recovery operation, where, the monitoring by the UE occurs after the UE transmits the beam failure recovery request to the gNB. The monitoring is performed, so that the UE can identify the CORESET and/or the PDCCH within the CORESET, where the PDCCH includes the beam failure recovery response. For example, if the UE detects a beam failure of a first one or more beams, the CORESET including the beam failure recovery response is transmitted by the gNB using a second beam - e.g., which is different from the first one or more beams (ABSTRACT, Fig. 7, paragraphs 0059, 0128).
 
The UE transmits the beam recovery request in slot "n", the UE monitors for the CORSET - e.g., for the PDCCH included within the CORESET, where the PDCCH includes the beam failure recovery response - from slot K+n onwards, reads on the claimed feature, wherein the processor controls to not monitor a PDCCH other than the PDCCH corresponding to the CORESET, in the period (Fig. 7/720, paragraphs 0064, 0128).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the detecting and correcting radio link failures of Akoum (Akoum, ABSTRACT, Figs. 4 – 6, 11, paragraphs 0020, 0066, 0068, 0070, 0085) wherein the system of Akoum, would have incorporated beam failure recovery operation of Davydov (Davydov, ABSTRACT, Fig. 7, paragraphs 0059, 0064, 0128) for which CORSETs are to be monitored by the UE is indicated, pre-configured and/or pre-defined to the UE by the gNode B (Davydov, paragraph 0060).

 	Regarding claim 13, Akoum discloses, 

a radio communication method for a terminal (UE 102 – Figs. 1/102, 4/400, 5/500, 11), comprising: 

transmitting a beam failure recovery request (beam failure recovery can run on a plurality of beams and the UE can perform the beam failure recovery process on each of the beams. At 604, the UE identifies some alternative BPLs - including transmitter Tx and receiver Rx beams - that the UE can use to communicate with the network. At 606, the UE transmits uplink signaling to indicate the beam failure as well as the alternative beams – paragraph 0066) via a physical random access channel PRACH (The beam failure recovery component 502 can further direct the communication component 402 to initiate and perform the RRC connection re-establishment procedure, (particular the RACH procedure in some implementations – paragraph 0068); 

receiving a response signal to the beam failure recovery request (the UE switches the PDCCH receiver beam according to the alternative beams to monitor the PDCCH for confirmation – paragraph 0067. Based on the indicated Radio Link Failure RLF reason, and the associated usage scenario/traffic type and/or CORESET group the network node response is configured – paragraph 0070. The network node 104 provides the UE downlink control information via the PDCCH to convey scheduling decisions and various other types of control information - e.g., information regarding the CORESET groups to be employed by the UE – paragraph 0039); 

controlling to monitor a physical downlink control channel PDCCH associated with a control resource set CORESET (the link quality monitoring component 406 can be configured to monitor the quality of a radio link established between the UE 400 and the network node 104 based on downlink transmissions received from the network device. In this regard, the link quality monitoring component 406 can be configured to determine link quality measurements - e.g., BLER values - based on at least some of the downlink transmissions and a hypothetical/reference PDCCH transmission – paragraph 0061) associated with a control resource set CORESET (a UE attempts to blindly decode downlink control information. A UE can employ one or more control channel resource sets CORESETs - paragraph 0020),

but, does not disclose, the monitored physical downlink control channel associated with the control resource set is used for the response signal, in a period between transmission of the beam failure recovery request and reception of the response signal and 
controlling to not monitor a PDCCH other than the PDCCH corresponding to the CORESET, in the period

Davydov teaches, beam failure recovery operation, where, the monitoring by the UE occurs after the UE transmits the beam failure recovery request to the gNB. The monitoring is performed, so that the UE can identify the CORESET and/or the PDCCH within the CORESET, where the PDCCH includes the beam failure recovery response. For example, if the UE detects a beam failure of a first one or more beams, the CORESET including the beam failure recovery response is transmitted by the gNB using a second beam - e.g., which is different from the first one or more beams (ABSTRACT, Fig. 7, paragraphs 0059, 0128).
 
The UE transmits the beam recovery request in slot "n", the UE monitors for the CORSET - e.g., for the PDCCH included within the CORESET, where the PDCCH includes the beam failure recovery response - from slot K+n onwards, reads on the claimed feature, controlling to not monitor a PDCCH other than the PDCCH corresponding to the CORESET, in the period (Fig. 7/720, paragraphs 0064, 0128).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the detecting and correcting radio link failures of Akoum (Akoum, ABSTRACT, Figs. 4 – 6, 11, paragraphs 0020, 0066, 0068, 0070, 0085) wherein the system of Akoum, would have incorporated beam failure recovery operation of Davydov (Davydov, ABSTRACT, Fig. 7, paragraphs 0059, 0064, 0128) for which CORSETs are to be monitored by the UE is indicated, pre-configured and/or pre-defined to the UE by the gNode B (Davydov, paragraph 0060).

 	Regarding claim 14, Akoum discloses, 

a base station (network node 104, paragraph 0061. A computer 1112 can be a UE 102, 400, 500, a network node 104, a core network device 108 – Fig. 11/1112, paragraph 0085) comprising: 

a receiver (Communication Connections 1150 - Fig. 11/1150, paragraph 0085, wherein the network node 104 is illustrated by Fig. 11) that receives a beam failure recovery request (beam failure recovery can run on a plurality of beams and the UE can perform the beam failure recovery process on each of the beams. At 604, the UE identifies some alternative BPLs - including transmitter Tx and receiver Rx beams - that the UE can use to communicate with the network. At 606, the UE transmits uplink signaling to indicate the beam failure as well as the alternative beams – paragraph 0066) via a physical random access channel PRACH (The beam failure recovery component 502 can further direct the communication component 402 to initiate and perform the RRC connection re-establishment procedure, - particular the RACH procedure in some implementations – paragraph 0068); 

a transmitter (Communication Connections 1150, Fig. 11/1150, paragraph 0085, wherein the network node 104 is illustrated by Fig. 11) that transmits a response signal to the beam failure recovery request (the UE switches the PDCCH receiver beam according to the alternative beams to monitor the PDCCH for confirmation – paragraph 0067. Based on the indicated Radio Link Failure RLF reason, and the associated usage scenario/traffic type and/or CORESET group the network node response is configured – paragraph 0070. The network node 104 provides the UE downlink control information via the PDCCH to convey scheduling decisions and various other types of control information - e.g., information regarding the CORESET groups to be employed by the UE – paragraph 0039); and 

a processor (Processing Unit 1114, Fig. 11/1114, paragraph 0085], wherein the network node 104 is illustrated by Fig. 11) that controls transmission of information on monitoring of a physical downlink control channel PDCCH associated with a control resource set CORESET (the network node 104 provides the UE downlink control information via the PDCCH to convey scheduling decisions and various other types of control information - e.g., information regarding the CORESET groups to be employed by the UE – paragraph 0039),

but, does not disclose, the monitored physical downlink control channel associated with the control resource set is used for the response signal, in a period between transmission of the beam failure recovery request and reception of the response signal and 

wherein a PDCCH other than the PDCCH corresponding to the CORESET is not monitored in the period

Davydov teaches, beam failure recovery operation, where, the monitoring by the UE occurs after the UE transmits the beam failure recovery request to the gNB. The monitoring is performed, so that the UE can identify the CORESET and/or the PDCCH within the CORESET, where the PDCCH includes the beam failure recovery response. For example, if the UE detects a beam failure of a first one or more beams, the CORESET including the beam failure recovery response is transmitted by the gNB using a second beam - e.g., which is different from the first one or more beams (ABSTRACT, Fig. 7, paragraphs 0059, 0128).
 
The UE transmits the beam recovery request in slot "n", the UE monitors for the CORSET - e.g., for the PDCCH included within the CORESET, where the PDCCH includes the beam failure recovery response - from slot K+n onwards, reads on the claimed feature, wherein a PDCCH other than the PDCCH corresponding to the CORESET is not monitored in the period (Fig. 7/720, paragraphs 0064, 0128).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the detecting and correcting radio link failures of Akoum (Akoum, ABSTRACT, Figs. 4 – 6, 11, paragraphs 0020, 0066, 0068, 0070, 0085) wherein the system of Akoum, would have incorporated beam failure recovery operation of Davydov (Davydov, ABSTRACT, Fig. 7, paragraphs 0059, 0064, 0128) for which CORSETs are to be monitored by the UE is indicated, pre-configured and/or pre-defined to the UE by the gNode B (Davydov, paragraph 0060).

 	Regarding claim 15, Akoum discloses,

a base station (network node 104, paragraph 0061. A computer 1112 can be a UE 102, 400, 500, a network node 104, a core network device 108 – Fig. 11/1112, paragraph 0085) and 

a terminal (UE 102 – Figs. 1/102, 4/400, 5/500, 11, paragraph 0066), 

wherein the base station comprises: 

a first receiver (Communication Connections 1150 - Fig. 11/1150, paragraph 0085, wherein the network node 104 is illustrated by Fig. 11) that receives a beam failure recovery request (beam failure recovery can run on a plurality of beams and the UE can perform the beam failure recovery process on each of the beams. At 604, the UE identifies some alternative BPLs - including transmitter Tx and receiver Rx beams - that the UE can use to communicate with the network. At 606, the UE transmits uplink signaling to indicate the beam failure as well as the alternative beams – paragraph 0066) via a physical random access channel PRACH (The beam failure recovery component 502 can further direct the communication component 402 to initiate and perform the RRC connection re-establishment procedure, - particular the RACH procedure in some implementations – paragraph 0068); 

a first transmitter (Communication Connections 1150, Fig. 11/1150, paragraph 0085, wherein the network node 104 is illustrated by Fig. 11) that transmits a response signal to the beam failure recovery request (the UE switches the PDCCH receiver beam according to the alternative beams to monitor the PDCCH for confirmation – paragraph 0067. Based on the indicated Radio Link Failure RLF reason, and the associated usage scenario/traffic type and/or CORESET group the network node response is configured – paragraph 0070. The network node 104 provides the UE downlink control information via the PDCCH to convey scheduling decisions and various other types of control information - e.g., information regarding the CORESET groups to be employed by the UE – paragraph 0039); and 

a first processor (Processing Unit 1114, Fig. 11/1114, paragraph 0085], wherein the network node 104 is illustrated by Fig. 11) that controls transmission of information on monitoring of a physical downlink control channel PDCCH associated with a control resource set CORESET (the network node 104 provides the UE downlink control information via the PDCCH to convey scheduling decisions and various other types of control information - e.g., information regarding the CORESET groups to be employed by the UE – paragraph 0039) and

the terminal comprises:

a second transmitter (the communication component 402 – Figs. 4/402, 5/402, paragraph 0056) that transmits a beam failure recovery request (beam failure recovery can run on a plurality of beams and the UE can perform the beam failure recovery process on each of the beams. At 604, the UE identifies some alternative BPLs - including transmitter Tx and receiver Rx beams - that the UE can use to communicate with the network. At 606, the UE transmits uplink signaling to indicate the beam failure as well as the alternative beams – paragraph 0066) via a physical random access channel PRACH (The beam failure recovery component 502 can further direct the communication component 402 to initiate and perform the RRC connection re-establishment procedure - particular the RACH procedure in some implementations – paragraph 0068); 

a second receiver (communication component 402 – Figs. 4/402, 5/402, paragraph 0068) that receives a response signal to the beam failure recovery request (the UE switches the PDCCH receiver beam according to the alternative beams to monitor the PDCCH for confirmation – paragraph 0067. Based on the indicated Radio Link Failure RLF reason, and the associated usage scenario/traffic type and/or CORESET group the network node response is configured – paragraph 0070. The network node 104 provides the UE downlink control information via the PDCCH to convey scheduling decisions and various other types of control information - e.g., information regarding the CORESET groups to be employed by the UE – paragraph 0039); and 

a second processor (link quality monitoring component 406 – Figs. 4/406, 5/406, paragraph 0061) that controls to monitor a physical downlink control channel PDCCH (the link quality monitoring component 406 can be configured to monitor the quality of a radio link established between the UE 400 and the network node 104 based on downlink transmissions received from the network device. In this regard, the link quality monitoring component 406 can be configured to determine link quality measurements - e.g., BLER values, based on at least some of the downlink transmissions and a hypothetical/reference PDCCH transmission – paragraph 0061) associated with a control resource set CORESET (a UE attempts to blindly decode downlink control information. A UE can employ one or more control channel resource sets CORESETs – paragraph 0020),

but, does not disclose, the terminal wherein the monitored physical downlink control channel associated with the control resource set is used for the response signal, in a period between transmission of the beam failure recovery request and reception of the response signal and 
wherein the second processor controls not to monitor a PDCCH other than the PDCCH corresponding to the CORESET, in the period.

Davydov teaches, beam failure recovery operation, where, the monitoring by the UE occurs after the UE transmits the beam failure recovery request to the gNB. The monitoring is performed, so that the UE can identify the CORESET and/or the PDCCH within the CORESET, where the PDCCH includes the beam failure recovery response. For example, if the UE detects a beam failure of a first one or more beams, the CORESET including the beam failure recovery response is transmitted by the gNB using a second beam - e.g., which is different from the first one or more beams (ABSTRACT, Fig. 7, paragraphs 0059, 0128).
 
The UE transmits the beam recovery request in slot "n", the UE monitors for the CORSET - e.g., for the PDCCH included within the CORESET, where the PDCCH includes the beam failure recovery response - from slot K+n onwards, reads on the claimed feature, wherein the second processor controls not to monitor a PDCCH other than the PDCCH corresponding to the CORESET, in the period (Fig. 7/720, paragraphs 0064, 0128).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the detecting and correcting radio link failures of Akoum (Akoum, ABSTRACT, Figs. 4 – 6, 11, paragraphs 0020, 0066, 0068, 0070, 0085) wherein the system of Akoum, would have incorporated beam failure recovery operation of Davydov (Davydov, ABSTRACT, Fig. 7, paragraphs 0059, 0064, 0128) for which CORSETs are to be monitored by the UE is indicated, pre-configured and/or pre-defined to the UE by the gNode B (Davydov, paragraph 0060).

The prior art made of record and not relied upon is considered pertinent to applicants disclosure.

Basu Mallick US PGPub: US 2019/0200248 A1 Jun. 27, 2018.
Beam recovery procedure, where the processor detects beam failure for each beam in the first set of beams and initiates both a beam revival procedure and a beam recovery procedure in parallel. The processor terminates the beam recovery procedure in response to successful beam revival and prior to receiving a beam failure recovery response from the base unit. Additionally, the processor re-starts communication with the base unit using the first set of beams in response to successful beam revival (ABSTRACT, Fig. 6/655).

Kang US PGPub: US 2019/0253127 A1 Aug. 15, 2019.
Method for performing beam failure recovery in wireless communication system and apparatus (ABSTRACT, Figs. 17, 18).

Pan US PGPub: US 2020/0059398 A1 Feb. 20, 2020.
Beam failure recovery system and method.

Hakola US PGPub: US 2020/0389884 A1 Dec. 10, 2020.
When a UE transmits recovery request indicating a candidate beam that is configured as TCI state but is not active (the UE does not monitor PDCCH on inactive TCI states), it will monitor the CORESET corresponding to that TCI state instead of CORESET-BFR (paragraph 0067).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH PATEL whose telephone number is (571)270-1228. The examiner can normally be reached Monday thru Friday: 6:30 AM - 3:30 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIMESH PATEL/Primary Examiner, Art Unit 2642